NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12526

            RICHARD MICHAEL BARBOSA   vs.   COMMONWEALTH.



                        February 25, 2019.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Criminal, Record.


     The petitioner, Richard Michael Barbosa, appeals from a
judgment of a single justice of this court dismissing, without a
hearing, his petition pursuant to G. L. c. 211, § 3. The papers
that Barbosa has filed are, at best, difficult to discern. He
appears to be complaining about certain actions, or inactions,
of both the trial court judge and standby counsel in various
criminal proceedings in the Superior Court. Neither the
specifics about which he complains nor what relief he seeks are
clear. His submissions, in short, do not rise to the level of
adequate appellate argument and they fail to establish any
coherent basis for relief. Mass. R. A. P. 16 (a) (4), as
amended, 367 Mass. 921 (1975). Moreover, Barbosa had, but
failed to meet, the burden "to provide a record sufficient to
evaluate his claims." Sabree v. Commonwealth, 479 Mass. 1006,
1007 (2018), citing Gorod v. Tabachnick, 428 Mass. 1001 (1998).1


    1  It appears that some of the matters that the petitioner
raises may pertain to his currently pending direct appeal. If
that is so, he is free to raise those matters in that appeal if
relevant. To the extent that he raises matters pertaining to
earlier convictions (that are not a part of the pending direct
appeal), such as complaints about ineffective assistance of
counsel, those matters appear to be ones that should be raised
in the first instance in the trial court via a motion for a new
trial.
                                                               2


                                  Judgment affirmed.


     Richard Michael Barbosa, pro se.
     Houston Armstrong, Assistant District Attorney, for the
Commonwealth.